EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Berry on 5/5/2022.

The claims have been amended as follows: 
1. 	A lace down insole configured to hide shoelaces in a heel of a shoe comprising: 
a front portion that is rounded to fit contours of the shoe;
a back portion that is rounded to fit a curved heel portion of the shoe;
a top side and a bottom side, ; and
a fastener comprising a hook fastener portion of the hook and loop fastener type disposed on the back portion of the bottom side configured to secure shoelaces, wherein the fastener does not include a loop fastener portion, whereby the lace down insole is configured to secure the shoelaces against the hook fastener portion and configured to be inserted into the shoe. 

2. 	(canceled)

3. 	(canceled)

4. 	The lace down insole according to claim 1, wherein [[the]]an entire portion of the bottom side have said hook fastener portion

5. 	(canceled)


The above changes have been made to further distinguish the claimed invention over the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 6, 2022